ORDER
PER CURIAM:
This is a pro se application by an inmate of the state prison. The inmate was convicted in Yellowstone County on April 21, 1975 of deliberate homicide and robbery. The papers included with the application reveal that a notice of appeal dated June 3, 1975, was filed. An affidavit forma pauperis was also filed.
The collection of copies of documents and news articles do not make a sensible or comprehensive application to this Court. *545They reveal, though, that an', appeal is being perfected by appointed defense counsel. They also reveal • that petitioner, Armstrong does not want to be represented by that counsel. They also reveal that petitioner Armstrong has filed the same papers with the district court.
This Court, at this time, denies relief without prejudice to future applications. A copy of this Order shall be mailed to District Court Judge Charles Luedke and to John Adams; Esq., counsel of record, for their attention, as well as to petitioner Armstrong.